           Case 2:10-cr-00203-JAD-EJY Document 162
                                               161 Filed 09/30/20
                                                         09/15/20 Page 1
                                                                       3 of 2
                                                                            4




 1

 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
                                   DISTRICT OF NEVADA
 9

10   UNITED STATES OF AMERICA,                   Case No. 2:10-cr-00203-JAD-EJY

11                   Plaintiff,                  ORDER OF DISMISSAL

12                      vs.                               ECF No. 161
13   HYO SEONG KIM,

14                  Defendant.

15

16

17         This matter coming before the Court on the government’s Motion for Leave to
18   Dismiss pursuant to Federal Rule of Criminal Procedure 48(a), the Court having
19   considered the premises therein and good cause showing, the Motion is GRANTED.
20         //
21         //
22

23

24
                                             3
          Case 2:10-cr-00203-JAD-EJY Document 162
                                              161 Filed 09/30/20
                                                        09/15/20 Page 2
                                                                      4 of 2
                                                                           4




 1         It is therefore ORDERED that the Superseding Indictment and any outstanding

 2   warrant against the above-captioned defendant are DISMISSED.

 3         Dated: September
                  September ____, 2020.
                             30, 2020.

 4

 5

 6

 7
                                               THE HON. JENNIFER A. DORSEY
 8                                             United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                           4
